Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Helmar Christopher Olson appeals the district court’s orders denying relief on his 42 U.S.C. § 1988 (2006) complaint, denying his motion to reconsider, and denying his motion to transfer venue. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Olson v. Taylor, No. 1:11-cv-00160-RJC, 2012 WL 1898908 (W.D.N.C. May 24 & June 7, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.